                Case 3:16-cv-02163-GAG Document 10 Filed 10/02/18 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
 1
                                FOR THE DISTRICT OF PUERTO RICO
 2
      BETTEROARDS ASPHALT, LLC, et al.,
 3
      Plaintiff,
 4
          v.
 5
      AREVENCA REFINERY COMPLEX, et
      al.,                                                  CASE NO. 16-2163 (GAG)
 6

 7    Defendants.

 8

 9
                                                 JUDGMENT
10
               Pursuant to the Court’s Order at Docket No. 9, judgment is hereby entered DISMISSING
11
     Plaintiff’s claims against the defendants with prejudice. .
12
               SO ORDERED.
13
               In San Juan, Puerto Rico this 2nd day of October, 2018.
14

15                                                                     s/ Gustavo A. Gelpí
                                                                     GUSTAVO A. GELPI
16                                                                 United States District Judge
17

18

19

20

21

22

23

24
